Exhibit 10.18

 

ASSIGNMENT

 

 

                This Assignment is made as of the 7th day of October, 2005 by
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to
and for the benefit of INLAND AMERICAN SUFFOLK LAKE VIEW, L.L.C., a Delaware
limited liability company (“Assignee”).

 

                Assignor does hereby sell, assign, transfer, set over and convey
unto Assignee all of its right, title and interest as Buyer under that certain
Agreement dated as of July 14, 2005, as amended by Amendments to Agreement dated
August 11, 2005, August 25, 2005 and September 9th, 2005 (collectively, the
“Agreement”), for the sale and purchase of a parcel of property improved with an
office and industrial building commonly known as Lake View Technology Center I,
located at 115 Lake View Parkway, in Suffolk, Virginia.

 

                Assignor represents and warrants that it is the Buyer under the
Agreement, and that it has not sold, assigned, transferred, or encumbered such
interest in any way to any other person or entity. By acceptance hereof,
Assignee accepts the foregoing assignment and agrees, from and after the date
hereof, to (i) perform all of the obligations of Buyer under the Agreement, and
(ii) indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

                IN WITNESS WHEREOF, Assignor and Assignee have executed this
instrument as of the date first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.
an Illinois corporation

 

By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

As Its:

President

 

 

ASSIGNEE:

 

Inland American Suffolk Lake View, L.L.C.,
a Delaware limited liability company

 

By:

Inland American Acquisitions, Inc.,
a Delaware corporation, its sole member

 

By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

President

 

 

 

 

--------------------------------------------------------------------------------